Exhibit ELBIT IMAGING LTD. ANNOUNCES CLOSING OF FIRST STAGE OF LUXURY MIXED-USE PROJECT IN BANGALORE, INDIA, AND EXPANSION OF THE PROJECT Tel-Aviv, Israel, March 25th, 2008.Further to its press release dated October 22nd, 2007, Elbit Imaging Ltd. (NASDAQ: EMITF) (“EI” or the “Company”) today announced that on March 24th, 2008 its wholly owned subsidiary has carried out the Closing of the first stage of the acquisition of the Project in Bangalore, India. As a part of this Closing, EI’s subsidiary has transferred to its joint venture partner a total amount of INR 2.7 billion (approximately US$ 68.5 million), in addition to the advance of INR 2 billion (approximately US$ 50 million) paid in July 2007.
